 



EXHIBIT 10

SUBLEASE

     THIS SUBLEASE (“Sublease” or “Agreement”), dated as of the 16th day of
February, 2005, between FANO SECURITIES LLC, a Connecticut corporation, having
an address at 287 Bowman Avenue, Purchase, New York 10577 (herein called
“Sublessor”), and MVC CAPITAL, INC., a Delaware corporation, having an address
at 287 Bowman Avenue, Purchase, New York 10577 (herein called “Subtenant”).

W I T N E S S E T H :

     WHEREAS, Sublessor is the tenant under an Agreement of Lease, dated as of
April 12, 2001, as amended by a First Amendment to Lease Agreement, dated as of
May 11, 2000 (as so amended, herein called the “Main Lease”) between Phoenix
Capital Partners, LLC, as “Lessor” or “Landlord”, and Sublessor, as “Tenant” or
“Lessee”, of certain leased premises (the “Demised Premises”) described in the
Main Lease and located on the second floor of the building commonly known as
River View at Purchase, located at 287 Bowman Avenue, Purchase, New York 10577;

     WHEREAS, Sublessor and Subtenant desire to enter into a sublease of a
portion of the ground floor of the Demised Premises as described hereinbelow for
a specified term and on certain terms and conditions;

     NOW, THEREFORE, the parties hereto, for good and valuable consideration and
upon the mutual covenants and conditions hereinafter contained and set forth,
agree as follows:

     1. All recitals and “Whereas” clauses described hereinabove are herein
incorporated into the body of this Agreement as if fully set forth herein.

     2. DEMISE AND TERM. Sublessor hereby leases to Subtenant, and Subtenant
hereby hires from Sublessor, that certain portion of the second floor of the
Demised Premises (herein called the “Subleased Premises”) as more particularly
identified on Exhibit A annexed hereto and forming a part hereof) in the
building located at 287 Bowman Avenue, Purchase, New York (“Building”). The term
of this Sublease shall be for a period of two (2) Lease Years (as such term is
hereinafter defined), such term commencing on the date that the Sublessor (or
its counsel) advises Subtenant (or its counsel) in writing that the Landlord
under the Main Lease has consented to this Sublease (herein called the
“Commencement Date”), and ending and expiring (the “Expiration Date”) at
11:59 P.M. on the last day of the second Lease Year, unless sooner terminated as
herein provided. Subtenant unconditionally acknowledges and agrees that it shall
have no option or right to extend or renew the term of the Sublease beyond the
Expiration Date of the Sublease, and on such date, or such sooner date if the
Sublease shall be sooner terminated in accordance with its terms or at law,
Subtenant shall at its sole cost and expense vacate the Subleased Premises and
deliver unencumbered, vacant and broom-clean possession of the Subleased
Premises to Sublessor, ordinary wear and tear excepted, and shall at its sole
cost and expense on or prior to such date remove therefrom any and all of its
personal property, trade fixtures and furnishings (other than the Furniture (as
defined in Article 35 hereof)) located therein. Possession of the Subleased
Premises shall be delivered in broom clean condition by Sublessor to Subtenant
on the Commencement Date.

42



--------------------------------------------------------------------------------



 



     The first “Lease Year” of this Sublease shall commence on the Commencement
Date of this Sublease and shall end with the expiration of the next succeeding
twelve (12) months, plus the number of days, if any, required to have the period
end at the expiration of the calendar month, and the second “Lease Year” shall
run concurrently with the next succeeding period of twelve (12) calendar months.

     Subtenant shall, at Sublessor’s option, within fifteen (15) days of written
request made by Sublessor to Subtenant, execute the certificate (the
“Commencement Date Certificate”) annexed hereto as Exhibit B certifying the
Commencement Date and Expiration Date of this Sublease, and such dates shall be
deemed conclusive for purposes of this Article and this Sublease. The failure by
Subtenant to so execute the Commencement Date Certificate in good faith by the
date so specified above shall constitute a default by Subtenant under this
Sublease.

     3. SUBORDINATE TO MAIN LEASE. This Sublease is and shall be subject and
subordinate to (i) the Main Lease and all provisions, terms and provisions
therein contained and to the matters to which the Main Lease is or shall be
subject and subordinate, (ii) all mortgages, ground leases, leasehold mortgages,
easements, covenants, restrictions and other rights, if any, to which the Main
Lease and Landlord’s and Sublessor’s respective interests therein are subject
and subordinate and (iii) any and all amendments to the Main Lease and
supplemental agreements relating thereto hereafter made between Landlord and
Sublessor, provided that same do not materially increase Subtenant’s obligations
or liabilities hereunder or materially decrease Subtenant’s rights hereunder. A
copy of the Main Lease (with certain provisions redacted therefrom) has been
delivered to and examined by Subtenant and is annexed hereto as Exhibit C and
made a part hereof, and Sublessor represents that it is true, correct and
complete, except as redacted and as set forth in Section 4 hereof. Subtenant
acknowledges and agrees that it has read and examined a copy of the Main Lease
and is fully familiar with all of the terms, covenants and conditions thereof.

43



--------------------------------------------------------------------------------



 



     4. INCORPORATION BY REFERENCE. (A) The terms, covenants and conditions of
the Main Lease are incorporated herein by reference so that, except to the
extent that they are inapplicable or modified by the provisions of this
Sublease, for the purpose of incorporation by reference, each and every term,
covenant and condition of the Main Lease binding or inuring to the benefit of
the Landlord thereunder shall, in respect of this Sublease, bind or inure to the
benefit of Sublessor, and each and every term, covenant and condition of the
Main Lease binding or inuring to the benefit of the Tenant thereunder shall, in
respect of this Sublease, bind or inure to the benefit of Subtenant, with the
same force and effect as if such terms, covenants and conditions were completely
set forth in this Sublease, with the exception of the Excluded Articles (as
defined in Section 4 (B) hereof) (such incorporated terms, covenants and
conditions hereinafter collectively referred to as the “Incorporated Articles”).
Except as otherwise provided in this Article 4, any reference to the words
“Landlord” or “Lessor” and “Tenant” or “Lessee”, or words of similar import,
wherever the same appear in the Incorporated Articles of the Main Lease, shall
be construed to mean, respectively, “Sublessor” and “Subtenant” in this
Sublease, as the case may be, and the words “Demised Premises”, “leased
premises”, “Premises”, “premises” or words of similar import, wherever the same
appear in the Incorporated Articles of the Main Lease, shall be construed to
mean “Subleased Premises” in this Sublease, and the words “Lease”, “Overlease”
or words of similar import, wherever the same appear in the Incorporated
Articles of the Main Lease, shall be construed to mean this “Sublease” and the
words “Fixed Rent” or words of similar import, wherever the same appear in the
Incorporated Articles of the Main Lease, shall be construed to mean “Minimum
Rent” and the word “Rent” or words of similar import, wherever the same appear
in the Incorporated Articles of the Main Lease, shall be construed to mean
“Minimum Rent and Additional Rent”.

     (B) “Excluded Articles” shall be deemed to mean the following articles and
sections of the Main Lease: references to the Term, Commencement Date, Rent
Commencement Date, Expiration Date, Lessor’s Work, Lessor’s Work Allowance,
Renewal Term and Flex Space from Article 1, Articles 2 (excepting Sections 2.03,
2.04 and 2.05, which shall be deemed to be Incorporated Articles), 3, 8, 24.02
(and the reference to Section 24.02 contained in Section 19.01), 30, 31, 32, 33,
Sections 4.01.B. and 4.04, Section 6.01A.(viii), Sections 34.01(k) and (p),
Sections 35.11 and 35.12 and Exhibits B, E and F. Notwithstanding the foregoing,
however, Subtenant shall be entitled to its proportionate share of (i) the
parking spaces which may be provided to Sublessor pursuant to Section 4.01B of
the Main Lease, to the extent actually furnished to Sublessor and (ii) access
cards to lower level parking and to Building entrances which may be provided to
Sublessor pursuant to Section 6.01A(viii) of the Main Lease, to the extent
actually furnished to Sublessor.

     (C) The time limits contained in the Main Lease for the giving of notices,
making of demands or performing of any act, condition or covenant on the part of
the Tenant thereunder, or for the exercise by the Tenant thereunder of any
right, remedy or option, are changed for the purposes of incorporation herein by
reference by shortening the same in each instance by three days, so that in each
instance Subtenant shall have three days less time to observe or perform
hereunder than Sublessor has as the Tenant under the Main Lease. If any of the
express provisions of this Sublease shall conflict with any of the provisions
incorporated by reference, such conflict shall be resolved in every instance in
favor of the express provisions of this Sublease. If Sublessor receives any
notice or demand from the Landlord under the Main Lease, Sublessor shall use
reasonable efforts to promptly give a copy thereof to Subtenant.

     5. PERFORMANCE BY SUBLESSOR. It is expressly agreed by and between the
parties hereto that Sublessor shall pay the rental and additional charges
required to be paid under the Main Lease provided, however, that Sublessor shall
have no obligation to Subtenant to make such payments in the event Subtenant is
in default hereunder. Subtenant acknowledges that Sublessor shall not be
required to furnish, supply or install any services or utilities of any kind
whatsoever under any provisions of the Main Lease, including, without
limitation, Article 6 therein contained, and Sublessor shall not be obligated to

44



--------------------------------------------------------------------------------



 



make any repairs or restorations of any kind whatsoever in the Subleased
Premises. Subtenant shall not have any rights in respect of the Subleased
Premises greater than Sublessor’s rights under the Main Lease, and,
notwithstanding any provision to the contrary, as to obligations contained in
this Sublease by the incorporation by reference of the provisions of the Main
Lease, Sublessor shall not be required to make any payment or to perform any
obligation of Landlord under the Main Lease. Sublessor shall not be responsible
for any failure or interruption, for any reason whatsoever, of the services or
facilities (if any) that may be appurtenant to or supplied at the Building of
which the Subleased Premises are a part by the Landlord under the Main Lease or
otherwise, including, without limitation, heat, ventilation, air-conditioning,
electricity, water, elevator service and cleaning service, if any; and no
failure to furnish, or interruption of, any such services or facilities shall
give rise to any (a) abatement, diminution or reduction of Subtenant’s
obligations under this Sublease, except as may be otherwise expressly set forth
in this Agreement, (b) constructive eviction, whether in whole or in part,
except to the extent Sublessor is entitled to any such remedy under express
terms contained in the Main Lease or, (c) liability on the part of Sublessor.
Nothing herein or in the Main Lease shall be construed to require Sublessor to
cure any default of Landlord under the Main Lease or to bring any action or
proceeding or to take any steps to enforce Sublessor’s rights against Landlord
in respect thereof. If Subtenant shall, however, make a written demand upon
Sublessor to proceed against Landlord, and if Sublessor shall fail or refuse to
take appropriate action pursuant thereto to enforce the rights of Sublessor
against Landlord under the Main Lease, then Subtenant shall have the right,
subject to the prior written consent of Sublessor, which shall not be
unreasonably withheld, conditioned or delayed, to maintain, in the name of
Sublessor, but at Subtenant’s sole cost and expense, any action or actions to
compel Landlord to discharge the responsibilities of Landlord under the Main
Lease; provided that Subtenant shall indemnify and hold harmless Sublessor from
and against any and all costs, claims liabilities, damages or other expense
whatsoeover to which Sublessor may be exposed and which Sublessor may incur
(including, without limitation, any legal fees and expenses incurred by
Sublessor) in connection with any such action by Subtenant.

     6. NO BREACH OF MAIN LEASE. Subtenant shall not do or permit to be done any
act or thing which may constitute a breach, default or violation of any term,
covenant or condition of the Main Lease by the Tenant thereunder, whether or not
such act or thing is permitted under the provisions of this Sublease. Subtenant
shall have no obligation or liability to perform any of the obligations of
Sublessor under any of the Excluded Articles of the Main Lease or other
obligations of Sublessor arising under the Main Lease prior to the Commencement
Date of this Sublease.

     7. REPRESENTATIONS, WARRANTIES AND COVENANTS. Sublessor represents and
warrants to Subtenant as follows as of the date of execution and delivery of
this Sublease: (a) the Main Lease is in full force and effect in accordance
with, and subject to, all of the terms, covenants, conditions and agreements
contained therein; (b) the Main Lease has not been modified, amended or
supplemented, except as set forth in this Agreement; (c) Sublessor has not
received any notice of any default by Landlord or given any notice of default to
Landlord under the Main Lease, which default remains uncured; (d) Sublessor
holds the tenant’s interest in the Demised Premises under the Main Lease free
and clear of any liens, claims, mortgages, charges or encumbrances (other than
this Sublease, any sublease or occupancies of the remaining space demised by
Sublessor under the Main Lease, and the Main Lease), other than matters to which
the tenancy of Sublessor, as tenant under the Main Lease, is or may be
subordinate; and (e) Sublessor has full right, power and authority to enter into
this Sublease. Subtenant hereby represents and warrants to Sublessor that
Subtenant has full right, power and authority to enter into this Sublease.

     8. NO PRIVITY OF ESTATE. Nothing contained in this Sublease shall be
construed to create privity of estate or of contract between Subtenant and the
Landlord under the Main Lease.

45



--------------------------------------------------------------------------------



 



     9. INDEMNITY. Subtenant shall indemnify, defend and hold harmless Sublessor
from and against all losses, costs, damages, expenses and liabilities,
including, without limitation, reasonable attorneys’ fees, which Sublessor may
incur or pay out by reason of (a) any accidents, damages or injuries to persons
or property occurring in, on or about the Subleased Premises (unless the same
shall have been caused by Sublessor’s gross negligence or willful acts or
omissions), (b) any breach or default hereunder on Subtenant’s part, (c) any
work done in or to the Subleased Premises, (d) any act, omission or negligence
on the part of Subtenant and/or its officers, employees, agents, customers
and/or invitees, or any person claiming through or under Subtenant, or (e) any
claims made by Lessor against Sublessor arising out of Subtenant’s occupancy of
the Subleased Premises.

     10. RELEASES/INSURANCE. (A) Subtenant hereby releases the Landlord under
the Main Lease or anyone claiming through or under the Landlord under the Main
Lease by way of subrogation or otherwise to the extent that Sublessor released
the Landlord under the Main Lease and/or the Landlord under the Main Lease was
relieved of liability or responsibility pursuant to the provisions of the Main
Lease, and Subtenant will cause its insurance carriers to include any clauses or
endorsements in favor of the Landlord under the Main Lease which Sublessor is
required to provide pursuant to the provisions of the Main Lease.

          (B) Subtenant shall deliver to Sublessor on or about the Commencement
Date of this Sublease a binding certificate of insurance (i.e., an “ACORD” FORM
28) evidencing binding insurance obtained in the limits described in Article 11
of the Main Lease and Section 9 (C) below of this Sublease, naming Sublessor and
Landlord as “additional insureds” and “loss payees” under such policy. The
insurance obtained by Subtenant must in all respects comply with the provisions
of Article 11 of the Main Lease and Section 9 (C) of this Sublease. The
insurance policy to be obtained by Subtenant must provide that at least thirty
(30) days prior written notice of cancellation shall be delivered to Subtenant.

          (C) Subtenant shall maintain throughout the term of this Sublease
commercial general liability insurance in respect of the Subleased Premises and
the conduct and operation of business therein (with a contractual liability
endorsement covering the matters set forth in Article 16 of the Main Lease) and
fire and casualty insurance for personal property and contents located therein
of not less than full replacement cost, with a combined single limit of not less
than Three Million ($3,000,000.00) Dollars, protecting the Landlord, any
Landlord’s agent which is acting as a property manager for the Building, the
holder of any Mortgage, or lessor under any Superior Lease, Sublessor and
Subtenant as insureds (naming each such person as an insured party or as an
additional insured), against any and all claims for bodily injury, death or
property damage, including water damage and sprinkler leakage legal liability;
and (ii) such amounts as may be required by the Landlord under the Main Lease.
Subtenant shall deliver to Sublessor and the Landlord under the Main Lease a
fully paid-for policy or certificate reasonably acceptable to Sublessor prior to
the Commencement Date which shall indicate on its face that it has been fully
paid for a period of no less than one full year dating from the Commencement
Date. Subtenant shall procure and pay for renewals of such insurance from time
to time before the expiration thereof, and Subtenant shall deliver to Sublessor
and the Landlord under the Main Lease such renewal policy or certificate at
least thirty (30) days before the expiration of any existing policy. All such
policies shall be issued by companies licensed to do business in the State of
New York, and shall comply with the requirements of the Main Lease, and all such
policies shall contain a provision whereby the same cannot be canceled or
materially modified unless Sublessor and the Landlord under the Main Lease are
given at least fifteen (15) days’ prior written notice of such cancellation or
modification, provided, however, that in no event shall Subtenant decrease
either the amounts or types of insurance required to be carried hereunder or
under the terms of the Main Lease. The provisions of this Article are a material
covenant on the part of Subtenant to perform and any violation by Subtenant of
any provisions of this Article shall

46



--------------------------------------------------------------------------------



 



constitute a material default by Subtenant under this Sublease thereby entitling
Sublessor to all of its remedies herein provided under the Sublease, at law or
equity by reason of Subtenant’s default hereunder.

     11. RENT. (A) Subtenant shall pay to Sublessor base rent (herein called the
“Minimum Rent”) during the term of this Sublease in the amounts described
hereinbelow:

                  Lease Year   Monthly Minimum Rental     Annual Minimum Rental
 
1
  $ 18,333.33     $ 220,000.00  
2
  $ 18,750.00     $ 225,000.00  

     (B) Minimum Rent shall be payable in equal monthly installments in advance,
on the first (1st) day of each calendar month and shall be paid promptly when
due, without notice or demand therefore, and without deduction, abatement,
counterclaim or setoff of any amount or for any reason whatsoever. In the event
that this Sublease shall commence on other than the first day of the month,
Minimum Rent shall be prorated from the Commencement Date until the end of that
month, using the actual number of days in that month and Minimum Rent for said
fractional period shall be payable upon the first day of the first full calendar
month of this Sublease.

     The first full monthly installment of Minimum Rent shall be paid by
Subtenant to Sublessor upon Subtenant’s execution of this Sublease.

     (C) “Additional Rent”, consisting of all such other sums of money as shall
become due from and payable by Subtenant to Sublessor hereunder (for default in
payment of which Sublessor shall have the same remedies as a default in payment
of Minimum Rent), shall be and be deemed to be all additional rental and charges
(other than the Fixed Rent under the Main Lease) due to be paid to Landlord by
Sublessor under the Main Lease.

     (D) Minimum Rent and Additional Rent shall be paid to Sublessor in lawful
money of the United States, at Sublessor’s option, (i) by check drawn on a bank
which is a member of the New York Clearing House Association or such other
banking institution approved by Sublessor and sent to Fano Securities LLC, 287
Bowman Avenue, Purchase, New York 10577, Attention: Mr. Stephen Garrow or to
such other person and/or at such other address as Sublessor may from time to
time designate by notice to Subtenant or (ii) by wire transfer in accordance
with instructions to be given by Sublessor to Subtenant. For purposes of the
above provision, US Bank, 425 Walnut Street, Cincinnati, Ohio 45202, shall be
deemed an approved banking institution. No payment by Subtenant or receipt by
Sublessor of any lesser amount than the amount stipulated to be paid hereunder
shall be deemed other than on account of the earliest stipulated Minimum Rent or
Additional Rent; nor shall any endorsement or statement on any check or letter
be deemed an accord and satisfaction, and Sublessor may accept any check or
payment without prejudice to Sublessor’s right to recover the balance due or to
pursue any other remedy available to Sublessor. Any provision in the Main Lease
referring to rent, fixed rent, Fixed Rent or Additional Rent incorporated herein
by reference shall be deemed to refer to the Minimum Rent and Additional Rent,
as the case may be, due under this Sublease.

     From and after the Commencement Date, Subtenant shall be responsible for
the payment of all Minimum Rent and Additional Rent payable under the Sublease,
including, without limitation, any other sums due hereunder, including any
amount due for electricity or other utilities attributable to the Subleased
Premises. There shall be no free or abated rent under this Sublease.

47



--------------------------------------------------------------------------------



 



     (E) If any sums of money or charges required to be paid by Subtenant under
this Sublease are not paid at the time provided in the Sublease, they shall
nevertheless, if not paid when due, bear interest from the due date thereof to
the date of payment at the highest rate allowed by law.

     12. [INTENTIONALLY OMITTED.]

     13. ADDITIONAL RENT.

          (A) If, under the provisions of the Main Lease, any charges or
payments are to be paid by Sublessor to Landlord or any other party thereunder,
then, except as otherwise expressly set forth in this Sublease, said charges
shall be paid by Subtenant to Sublessor as Additional Rent under this Sublease.

          (B) Sublessor shall provide Subtenant with copies of all relevant
statements and bills (including back-up material received by Sublessor from
Landlord) relating to any item of Additional Rent payable by Sublessor pursuant
to the provision of the Main Lease, together with a statement or statements,
with appropriate computations, of such amounts, if any, which Subtenant is
thereafter required to pay hereunder. If any Additional Rent is payable
hereunder, Subtenant shall pay to Sublessor such Additional Rent within fifteen
(15) days after receipt of the aforesaid statement from Sublessor related
thereto.

          (C) Subtenant’s obligations to pay any Additional Rent, if any,
hereunder shall survive the expiration or sooner termination of this Sublease
and, except as may be herein provided, all sums payable by Subtenant to
Sublessor pursuant to this Sublease as Additional Rent shall be collectible by
Sublessor in the same manner as Minimum Rent.

     14. UTILITIES.

          (A) Electricity shall be furnished to the Subleased Premises by
Landlord, subject to and in accordance with the provisions of the Main Lease.
Subtenant shall pay seventy-seven (77%) percent of any and all electric charges
billed to Sublessor pursuant to the Main Lease and relating to the Demised
Premises, including, without limitation, all amounts set forth in Section 6.04 C
and D of the Main Lease.

          (B) If Subtenant uses the Subleased Premises outside Normal Working
Hours (as defined in the Main Lease), Subtenant shall pay to Sublessor any and
all overtime charges payable by Sublessor pursuant to Section 6.03 of the Main
Lease in respect of such use, for electricity for lighting and normal Building
Equipment (as defined in the Main Lease) and other incidental equipment, extra
building maintenance, building employee overtime, furnishing water for
lavatories, air cooling, heat, ventilation, wear and tear, etc.

     15. USE. Subtenant shall use and occupy the Subleased Premises solely for
general, executive and administrative offices and for no other purpose
whatsoever. Subtenant’s use of the Subleased Premises shall not violate the
certificate of occupancy of the Building relating to the Subleased Premises and
Subtenant agrees that it shall at all times during the term of this Sublease
comply with any and all laws, statutes, ordinances, orders, rules, regulations
and requirements of all federal, state and municipal governments and the
appropriate agencies, officers, departments, boards and commissions thereof, and
the board of fire underwriters and/or the fire insurance rating organization or
similar organization performing the same or similar functions, whether now or
hereafter in force, applicable to the Subleased Premises.

48



--------------------------------------------------------------------------------



 



     16. CONDITION OF SUBLEASED PREMISES; AS IS.

     Subtenant is leasing the Subleased Premises “as is” and Sublessor is not
required to perform any work or expend any monies in connection with this
Sublease or preparing the Subleased Premises for Subtenant’s occupancy, except
with respect to the removal of certain items of furniture as may be expressly
provided in Article 36 and Exhibit D-1 hereof. In executing and delivering this
Sublease, Subtenant has relied solely on such investigations, examinations and
inspections as Subtenant has chosen to make or has made. Subtenant acknowledges
that Sublessor has afforded Subtenant the opportunity for full and complete
investigations, examinations, and inspections and the Subleased Premises are
accepted by Subtenant in its current “as is” condition. Subtenant shall perform
no work in nor make any installations or modifications to the Subleased Premises
unless Subtenant shall first obtain the prior written consent of Sublessor and
the Landlord under the Main Lease and unless Subtenant shall first comply with
the provisions of the Main Lease and this Sublease applicable thereto.

     17. CONSENTS AND APPROVALS. In any instance when Sublessor’s consent or
approval is required under this Sublease and the applicable Sublease provision
expressly states that Sublessor’s consent or approval as to such matter shall
not be unreasonably withheld or delayed, Sublessor’s refusal to consent to or
approve any matter or thing shall be deemed reasonable if, inter alia, such
consent or approval has not been obtained in writing from the Landlord under the
Main Lease. Sublessor shall have no obligation to take any action to compel
Landlord’s consent to any matter or thing under the Main Lease or as to this
Sublease. In the event that Subtenant shall seek the approval by or consent of
Sublessor and Sublessor shall fail or refuse to give such consent or approval,
Subtenant shall not be entitled to any damages for any withholding or delay of
such approval or consent by Sublessor, it being intended that Subtenant’s sole
remedy shall be an action for injunction or specific performance and that said
remedy of an action for injunction or specific performance shall be available
only in those cases where Sublessor shall have expressly agreed in writing not
to unreasonably withhold or delay its consent.

     18. NOTICES. All notices, consents, approvals, demands and requests which
are required or desired to be given by either party to the other hereunder shall
be in writing and shall be sent by United States registered or certified mail
and deposited in a United States post office, return receipt requested and
postage prepaid. Notices, consents, approvals, demands and requests which are
served upon Sublessor or Subtenant in the manner provided herein shall be deemed
to have been given or served for all purposes hereunder on the business day next
following the date on which such notice, consent, approval, demand or request
shall have been mailed as aforesaid. All notices, consents, approvals, demands
and requests given to Subtenant shall be addressed to Subtenant at its address
set forth at the head of this Sublease or at such other place as Subtenant may,
from time to time, designate in a notice given in accordance with the provision
of this Section, with a duplicate copy of any predicate notice of default to be
sent to Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022,
Attn: Robert Nash, Esq. All notices, consents, approvals, demands and requests
given to Sublessor shall be in duplicate, and until such time as Sublessor shall
designate otherwise, one such duplicate shall be addressed to Sublessor at its
address set forth at the head of this Sublease to the attention of Mr. Stephen
Garrow and the other duplicate shall be addressed to David J. Feit, Esq., Sills
Cummis Epstein & Gross, P.C., 30 Rockefeller Plaza, 27th Floor, New York, New
York 10112. Sublessor may from time to time change the names and/or addresses to
which notices, consents, approvals, demands and requests given to Sublessor
shall be addressed and sent as aforesaid, by designating such other names and/or
addresses in a notice given in accordance with the provisions of this Article.

     19. TERMINATION OF MAIN LEASE. If for any reason the term of the Main Lease
shall terminate prior to the Expiration Date of this Sublease, this Sublease
shall thereupon be terminated and

49



--------------------------------------------------------------------------------



 



Sublessor shall not be liable to Subtenant by reason thereof, unless such
termination was due solely to Sublessor’s failure to pay the Fixed Rent due
under the Main Lease.

     20. ASSIGNMENT AND SUBLETTING. (A) Subtenant shall not, by operation of law
or otherwise, assign, sell, mortgage, pledge or in any manner transfer this
Sublease or any interest therein, or sublet the Subleased Premises or any part
or parts thereof, or grant any concession or license or otherwise permit
occupancy of all or any part of the Subleased Premises by any person, without
the prior written consent of both Sublessor and Landlord, which consent may be
withheld for any or no reason. The consent of Sublessor is expressly subject to
(i) the terms and conditions of Article 27 of the Main Lease, and compliance by
Subtenant with the same and (ii) the giving by Landlord and Sublessor of their
consent, which consent may be withheld for any or no reason. Subtenant
acknowledges that any request by Subtenant to assign or sublet shall, pursuant
to the Main Lease, give Landlord the option to cancel and terminate the Main
Lease pursuant to Section 27.03 B, and shall hereby give Sublessor the option to
terminate this Sublease. In addition, in connection with any assignment or
subletting consented to by Sublessor, Subtenant shall pay to Sublessor an amount
equal to fifty (50%) percent of any profit or payment derived therefrom, as
Additional Rent, within ten (10) days after receiving the same.

          (B) For purposes of this provision, if Subtenant is other than a
public company, the sale or transfer (including any issuance of stock) of 50% or
more of the stock of Subtenant, whether in a single transfer or in transfers of
lesser amounts which, when aggregated together, equal 50% or more, shall be
deemed an assignment of Subtenant’s interest under this Sublease.
Notwithstanding the foregoing, Subtenant may, subject to obtaining the separate
prior written consent of Landlord, assign this Sublease or sublet any part(s) of
the Subleased Premises to a corporation or other business entity (herein called
a “related corporation”) which shall control, be controlled by, or be under
common control with, Subtenant. Subtenant hereby covenants that such assignee or
sublessee, as the case may be, shall at all times be and remain a corporation or
entity which shall control, be controlled by, or be under common control, with
Subtenant, and a breach of such covenant shall constitute a material default
under this Sublease for which Subtenant shall not be given any opportunity to
cure. Concurrently with assigning this Sublease to a related corporation, or
making a sublease to a related corporation, as the case may be, Subtenant shall
be required to submit to Sublessor written proof that the assignee or sublessee
is a related corporation, all in form and substance satisfactory to Sublessor in
its sole discretion. As used herein in defining the term “related corporation”,
the word “control”, “controlled” or “common control”, shall mean, in the case of
a corporation, ownership or voting control, directly or indirectly, of more than
fifty percent (50%) of all the voting stock, and in case of a joint venture or
partnership or similar entity, ownership, directly or indirectly, of more than
fifty percent (50%) of all the general or other partnership (or similar)
interests therein. Similar proof that such assignee or sublessee continues to be
a related corporation shall be furnished by Subtenant to Sublessor within
fifteen (15) days after written request therefor. Notwithstanding any such
permitted assignment or subletting, Subtenant shall and will remain fully liable
for the payment of the Minimum Rent and Additional Rent due, and to become due,
hereunder, and for the performance of all of the covenants, agreements, terms,
provisions and conditions contained in this Sublease on the part of Subtenant to
be performed. It is expressly agreed, however, provided that Landlord consents
and that same is permitted under the terms of the Main Lease, that any issuance
of stock in connection with a public offering by Subtenant in the normal course
of business shall not violate the foregoing provisions of this Article 20.

          (C) Neither the consent of Sublessor and/or Landlord to an assignment,
subletting, concession or license, nor the references in this Sublease to
assignees, subtenants, concessionaires or licensees, shall in any way be
construed to relieve Subtenant of the requirement of obtaining the consent of
Sublessor and Landlord to any further assignment or subletting or to the making
of any assignment, subletting, concession or license for all or any part of the
Subleased Premises. In the event Sublessor and

50



--------------------------------------------------------------------------------



 



Landlord each consent to any assignment of this Sublease, and/or in the event of
an assignment to a related corporation pursuant to clause (B) above, the
assignee shall execute and deliver to Sublessor and Landlord an agreement in
form and substance satisfactory to Sublessor and Landlord whereby the assignee
shall assume all of Subtenant’s obligations under this Sublease. Notwithstanding
any assignment or subletting, including, without limitation, any assignment or
subletting permitted or consented to, the original Subtenant named herein and
any other person(s) who at any time was or were a Subtenant shall remain fully
liable on this Sublease, and if this Sublease shall be amended, modified,
extended or renewed, the original Subtenant named herein and any other person(s)
who at any time was or were a Subtenant shall remain fully liable on this
Sublease as so amended, modified, extended or renewed. Any violation of any
provision of this Sublease by any assignee, subtenant or other occupant shall be
deemed a violation by the original Subtenant named herein, and the then
Subtenant and any other person(s) who at any time was or were a Subtenant, it
being the intention and meaning that the original Subtenant named herein, the
then Subtenant and any other person(s) who at any time was or were a Subtenant
shall all be liable to Sublessor for any and all acts and omissions of any and
all assignees, subtenants and other occupants of the Subleased Premises. If this
Sublease shall be assigned or if the Subleased Premises or any part thereof
shall be sublet or occupied by any person or persons other than the original
Subtenant named herein (which may only be done in accordance with the express
provisions of this Article), Sublessor may collect rent from any such assignee
and/or any subtenants or occupants, and apply the net amounts collected to the
Minimum Rent and Additional Rent, but no such assignment, subletting, occupancy
or collection shall be deemed a waiver of any of the provisions of this Article,
or the acceptance of the assignee, subtenant or occupancy as Subtenant, or a
release of any person from the further performance by such person of the
obligations of Subtenant under this Sublease.

     21. ESTOPPEL CERTIFICATES. Subtenant shall, within fifteen (15) days after
each and every request by Sublessor, execute, acknowledge and deliver to
Sublessor a statement in writing (a) certifying that this Sublease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as modified, and stating the modifications),
(b) specifying the dates to which the Minimum Rent and Additional Rent have been
paid and the amounts of Minimum Rent and Additional Rent payable under the
Sublease, (c) stating whether or not, to the best knowledge of Subtenant,
Sublessor is in default in performance or observance of its obligations under
this Sublease, and, if so, specifying each such default and (d) stating whether
or not, to the best knowledge of Subtenant, any event has occurred which with
the giving of notice or passage of time, or both, would constitute a default by
Sublessor under this Sublease, and, if so, specifying each such event. Any such
statement delivered pursuant to this Section may be relied upon by any
prospective assignee or transferee of the leasehold estate under the Main Lease.

     22. ALTERATIONS. Subtenant shall not make or cause, suffer or permit the
making of any alteration, addition, change, replacement, installation or
addition in or to the Subleased Premises without obtaining the prior written
consent of Sublessor and Landlord in each instance, which consent may be
withheld in Sublessor’s or Landlord’s sole and absolute discretion.
Notwithstanding the foregoing, however, with respect to non-structural
alterations for which Landlord’s consent has either been given in writing or is
not required pursuant to express provisions of the Main Lease, Sublessor’s
consent shall not be unreasonably withheld, conditioned or delayed.

     23. RIGHT TO CURE SUBTENANT’S DEFAULTS. If Subtenant shall at any time fail
to make any payment or perform any other obligation of Subtenant hereunder, then
Sublessor shall have the right, but not the obligation, after giving Subtenant
the lesser of ten (10) days’ notice to Subtenant or the time within which
Landlord may act on Sublessor’s behalf under the Main Lease, or without notice
to Subtenant in the case of any emergency, and without waiving or releasing
Subtenant from any obligations of Subtenant hereunder, to make such payment or
perform such other obligation of Subtenant in such

51



--------------------------------------------------------------------------------



 



manner and to such extent as Sublessor shall deem necessary, and in exercising
any such right, to pay any incidental costs and expenses, employ attorneys, and
incur and pay reasonable attorneys’ fees. Subtenant shall pay to Sublessor upon
demand all sums so paid by Sublessor and all incidental costs and expenses of
Sublessor in connection therewith, together with interest thereon at the rate of
one and one-half (1 1/2%) percent per calendar month or any part thereof or the
then maximum lawful interest rate, whichever shall be less, from the date of the
making of such expenditures.

     24. [INTENTIONALLY OMITTED.]

     25. BROKERAGE. Subtenant represents to Sublessor that no broker or other
person had any part, or was instrumental in any way, in bringing about this
Sublease other than Newmark & Company Real Estate, Inc. (the “Broker”).
Subtenant agrees to indemnify, defend and hold harmless, Sublessor from and
against any claims made by any other broker or other person for a brokerage
commission, finder’s fee, or similar compensation, by reason of or in connection
with this Sublease, and any loss, liability, damage, cost and expense
(including, without limitation, reasonable attorneys’ fees) in connection with
such claims if such other broker or other person claims to have had dealings
with Subtenant. Sublessor shall pay a commission to Broker pursuant to a
separate written agreement.

     26. WAIVER OF JURY TRIAL AND RIGHT TO COUNTERCLAIM. Sublessor and Subtenant
hereby waive all right to trial by jury in any summary or other action,
proceeding or counterclaim arising out of or in any way connected with this
Sublease, the relationship of Sublessor and Subtenant, the Subleased Premises
and the use and occupancy thereof, and any claim of injury or damages. Subtenant
also hereby waives all right to assert or interpose any nonmandatory
counterclaim(s) in any summary proceeding or other action or proceeding to
recover or obtain possession of the Subleased Premises.

     27. NO WAIVER. The failure of Sublessor to insist in any one or more cases
upon the strict performance or observance of any obligation of Subtenant
hereunder or to exercise any right or option contained herein shall not be
construed as a waiver or relinquishment for the future of any such obligation of
Subtenant or any right or option of Sublessor. Sublessor’s receipt and
acceptance of Minimum Rent or Additional Rent, or Sublessor’s acceptance of
performance of any other obligation by Subtenant, with knowledge of Subtenant’s
breach of any provision of this Sublease, shall not be deemed a waiver of such
breach. No waiver by Sublessor of any term, covenant or condition of this
Sublease shall be deemed to have been made unless expressed in writing and
signed by Sublessor.

     28. COMPLETE AGREEMENT. There are no representations, agreements,
arrangements or understandings, oral or written, between the parties relating to
the subject matter of this Sublease which are not fully expressed in this
Sublease. This Sublease cannot be changed or terminated orally or in any manner
other than by a written agreement executed by both parties.

     29. SUCCESSORS AND ASSIGNS. The provisions of this Sublease, except as
herein otherwise specifically provided, shall extend to, bind and inure to the
benefit of the parties hereto and their respective personal representatives,
heirs, successors and permitted assigns. In the event of any assignment or
transfer of the Sublessor’s leasehold estate under the Main Lease, the
transferor or assignor, as the case may be, shall be and hereby is entirely
relieved and freed of all obligations under this Sublease.

     30. INTERPRETATION Irrespective of the place of execution or performance,
this Sublease shall be governed by and construed in accordance with the laws of
the State of New York. If any provision of this Sublease or application thereof
to any person or circumstance shall, for any reason

52



--------------------------------------------------------------------------------



 



and to any extent, be invalid or unenforceable, the remainder of this Sublease
and the application of that provision to other persons or circumstances shall
not be affected but rather shall be enforced to the extent permitted by law. The
table of contents, captions, headings and titles, if any, in this Sublease are
solely for convenience of reference and shall not affect its interpretation.
This Sublease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Sublease to be drafted. If
any words or phrases in this Sublease shall have been stricken out or otherwise
eliminated, whether or not any other words or phrases have been added, this
Sublease shall be construed as if the words or phrases so stricken out or
otherwise eliminated were never included in this Sublease and no implication or
inference shall be drawn from the fact that said words or phrases were so
stricken out or otherwise eliminated. Each covenant, agreement, obligation or
other provision of this Sublease shall be deemed and construed as a separate and
independent covenant of the party bound by, undertaking or making same, not
dependent on any other provision of this Sublease unless otherwise expressly
provided. All terms and words used in this Sublease, regardless of the number or
gender in which they are used, shall be deemed to include any other number and
any other gender as the context may require. The word “person” as used in this
Sublease shall mean a natural person or persons, a partnership, a corporation or
any other form of business or legal association or entity.

     31. CONSENT OF LANDLORD UNDER MAIN LEASE. This Sublease shall have no
effect and shall not be binding on the Sublessor unless and until the Landlord
under the Main Lease shall have given its written consent hereto in accordance
with the terms of the Main Lease. If the Landlord under the Main Lease does not
give its consent to this Sublease for any reason whatsoever, (a) Sublessor shall
not be obligated to take any action or expend any monies to obtain such consent
and (b) if such consent of Landlord shall not have been issued within forty-five
(45) days after the date of this Sublease, then this Sublease shall, at the
written option of Sublessor or Subtenant, as the case may be, sent to the other
party, be deemed null and void and of no force or effect.

     32. SECURITY. Subtenant shall deposit with Sublessor the sum of $18,333.33
upon its execution of this Sublease, as security for the performance by
Subtenant of all of the terms, covenants and conditions of this Sublease on
Subtenant’s part to be performed. Sublessor shall have the right, upon notice to
Subtenant and the expiration of any applicable notice and/or grace period
hereunder or under the terms of the Main Lease, without further notice to
Subtenant, and regardless of the exercise of any other remedy Sublessor may have
by reason of a default, to apply any part of said deposit to cure any default of
Subtenant, and, if Sublessor does so, Subtenant shall, upon five (5) days
written notice, deposit with Sublessor the amount so applied so that Sublessor
shall have the full amount of the security at all times during the term of this
Sublease. If Subtenant shall fail to make such deposit, Sublessor shall have the
same remedies for such failure as Sublessor has for a default in the payment of
Minimum Rent. In the event of an assignment or transfer of the leasehold estate
under the Sublease or Main Lease, (a) Sublessor shall have the right to transfer
the security to the assignee, (b) Sublessor shall thereupon be automatically
released by Subtenant from all liability for the return of such security,
provided that the assignee has assumed the obligations of Sublessor under the
Sublease and/or Main Lease, as the case may be, and (c) Subtenant shall look
solely to the assignee for the return of said security, and the foregoing
provisions of this sentence shall apply to every transfer made of the security
to a new assignee of Sublessor’s interest in the Sublease or Main Lease. The
security deposited under this Sublease shall not be assigned or encumbered by
Subtenant without the prior consent of Sublessor, and any such assignment or
encumbrance shall be void. Sublessor and Subtenant acknowledge and agree that
Subtenant hereby waives any right, whether statutory or otherwise, to any
interest earned on any security deposited by Subtenant hereunder, and Subtenant
shall in no event be entitled to interest on said security. Provided Subtenant
has fully complied with all of the terms and conditions contained in this
Sublease and is not in default thereof, then any unapplied security deposited
hereunder shall be returned to Subtenant within thirty (30) days after the
Expiration Date.

53



--------------------------------------------------------------------------------



 



     33. DEFAULT. In the event Subtenant defaults under any of the terms,
provisions, covenants, conditions or agreements herein set forth, Sublessor
shall have the same rights and remedies as Landlord has under the Main Lease in
the event of a default by Tenant under the Main Lease to the same extent as if
same were specifically set forth herein at length with the following changes:
The time limits contained in the Main Lease for the giving of notices, making of
demands or performing of any act, condition or covenant on the part of the
Tenant thereunder, or for the exercise by the Tenant thereunder of any right or
remedy, are changed for the purposes of incorporation herein by reference by
shortening the same in each instance by three days, so that in each instance
Subtenant shall have three (3) days less time to observe or perform hereunder
than Sublessor has as the Tenant under the Main Lease, but such period shall
never be less than three (3) days to observe and perform.

     34. [INTENTIONALLY OMITTED.]

     35. HOLDING OVER. If Subtenant shall default in surrendering the Subleased
Premises upon the expiration or termination of the term of this Sublease,
Subtenant’s occupancy subsequent to such expiration or termination, whether or
not with the consent or acquiescence of Sublessor, shall be deemed to be that of
a tenancy at will and in no event from month-to-month or from year-to-year, and
it shall be subject to all the terms, covenants and conditions of this Sublease
applicable thereto, except the Minimum Rent and Additional Rent shall be 175% of
the amount payable in the last year of the term of the Sublease, and no
extension or renewal of this Sublease shall be deemed to have occurred by such
holding over.

     36. FURNITURE. Effective from and after the Commencement Date and until the
Expiration Date, Subtenant shall have the right to use the furniture, fixtures
and equipment, if any, located in the Subleased Premises (collectively, the
“Furniture”), as listed on Exhibit D attached hereto and made a part hereof, as
of the Commencement Date. Sublessor makes no representations with respect to the
Furniture or the condition thereof. Subtenant acknowledges and agrees that:
(i) Sublessor has made no representations or warranties whatsoever as to the
title or condition of the Furniture, except that Sublessor represents that
Sublessor is the owner of, there are no encumbrances against, and Sublessor has
the right to permit use of , the Furniture; (ii) Subtenant has examined the
Furniture and accepts same in its “as-is” condition in all respects;
(iii) Subtenant shall neither sell nor transfer all or any portion of the
Furniture; (iv) the Minimum Rent and Additional Rent payable by Subtenant
pursuant to this Sublease does not include any charge whatsoever for Subtenant’s
use of the Furniture; (v) Subtenant shall repair and maintain the Furniture
throughout the term of the Sublease, at its sole cost and expense; and (vi) the
Furniture shall remain upon and be surrendered with the Subleased Premises at
the expiration of the term of this Sublease, subject to ordinary wear and tear,
and Subtenant shall not remove any of the Furniture from the Subleased Premises
upon vacating and surrendering the Subleased Premises at the expiration or
earlier termination of the term of this Sublease. Anything to the contrary
hereinabove notwithstanding, Sublessor agrees that it shall remove certain items
of furniture, fixtures and equipment, as set forth on Exhibit D-1, from the
Subleased Premises prior to Subtenant’s occupancy thereof.

     37. RIGHT TO SHOW SUBLEASED PREMISES. Subtenant agrees that Sublessor shall
have the right, at reasonable times and upon reasonable advance notice, to show
the Subleased Premises to prospective subtenants, assignees or occupants during
the last three (3) months of the term of this Sublease.

SIGNATURE PAGE FOLLOWS THIS PAGE

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sublessor and Subtenant have hereunto executed this
Sublease as of the day and year first above written.

              Sublessor
 
            FANO SECURITIES LLC
 
       

  By:   /s/ Stephen Garrow

       

  Name:   Stephen Garrow

  Title:   CEO

              Subtenant
 
            MVC CAPITAL, INC.
 
       

  By:   /s/ Frances Spark

       

      Name: Frances Spark

      Title: CFO

      Federal Tax I.D. Number:

55



--------------------------------------------------------------------------------



 



     THIS SUBLEASE is hereby consented to as of this 16th day of February, 2005,
by the Landlord hereunder under the Main Lease described herein.

Phoenix Capital Partners LLC

         
By:
  /s/ Frank M. Boccanfuso    

       

56